Citation Nr: 0931071	
Decision Date: 08/19/09    Archive Date: 08/27/09

DOCKET NO.  08-34 393	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for left shoulder 
peritendinitis.  

2.  Entitlement to service connection for a left shoulder 
disability, to include as secondary to service-connected left 
pectoralis scar.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1953 to 
February 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2008 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that declined to 
reopen the Veteran's claim for service connection for left 
shoulder peritendinitis and denied the Veteran's claim for 
service connection for a left shoulder disability, to include 
as secondary to service-connected left pectoralis scar.  

In July 2009, the Board advanced this case on the docket 
pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

Additional development is needed prior to further disposition 
of the claims.  

Regarding the Veteran's application to reopen a claim for 
service connection for left shoulder peritendinitis, the 
decision of the United States Court of Appeals for Veterans 
Claims in Kent v. Nicholson requires that the Secretary look 
at the bases for the prior denial and notify the Veteran as 
to what evidence is necessary to substantiate the element or 
elements required to establish service connection that were 
found insufficient at the time of the previous denial.  The 
question of what constitutes material evidence to reopen a 
claim for service connection depends on the basis upon which 
the prior claim was denied.  Kent v. Nicholson, 20 Vet. App. 
1 (2006).  In this case, the Veteran has not yet been 
notified as to the specific evidence necessary to reopen his 
claim for service connection.  On remand, the Veteran should 
be so notified.  

With respect to the Veteran's claim for service connection 
for a left shoulder disability, a disability may be service-
connected if it is proximately due to or the result of a 
service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2008).  Moreover, when aggravation of a nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, such Veteran shall be compensated for 
the degree of disability over and above the degree of 
disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).
   
VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  The Veteran has submitted 
letters dated in March 2008 and May 2008 from private 
treating physicians that opined that the Veteran's limitation 
of range of motion in the left shoulder was due to his left 
pectoralis surgery in service.  However, it is unclear 
whether the Veteran's limitation of range of motion in the 
left shoulder is a disability that is separate from his left 
shoulder peritendinitis.  In order to make an accurate 
assessment of the Veteran's entitlement to service connection 
for his left shoulder disability, it is necessary to have a 
medical opinion based upon a thorough review of the record 
that clarifies the Veteran's current existing left shoulder 
disabilities and reconciles the question of whether the 
Veteran's current left shoulder disability was due to or 
aggravated by his service-connected left pectoralis scar.  
The Board thus finds that an examination and opinion 
addressing the etiology of the Veteran's disorder is 
necessary in order to fairly decide the merits of the 
Veteran's claim.     

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Send the Veteran notice under 
38 U.S.C.A. § 5103(a) that (1) notifies 
him of the evidence and information 
necessary to reopen the claim for service 
connection for left shoulder 
peritendinitis, (i.e., describes what new 
and material evidence is under the 
current standard); and (2) notifies him 
of what specific evidence would be 
required to substantiate the element or 
elements needed for service connection 
that were found insufficient in the prior 
denial (i.e., an opinion relating the 
Veteran's left shoulder peritendinitis to 
his service, to an event or injury in 
service, or to a service-connected 
disability).
 
2.  Schedule the Veteran for a VA 
examination to determine whether there 
is any relationship between his 
diagnosed left shoulder disability and 
his service-connected left pectoralis 
scar.  The examiner should clarify and 
provide diagnoses for all of the 
Veteran's currently existing left 
shoulder disabilities.  The examiner 
should provide an opinion and 
specifically state whether it is at 
least as likely as not (50 percent 
probability or greater) that any left 
shoulder disability is due to his 
service-connected left pectoralis scar.  
In this regard, the examiner should 
state whether the limitation of motion 
results from a disability that is 
separate from the left shoulder 
peritendinitis.  The examiner should 
also specifically state whether it is 
at least as likely as not (50 percent 
probability or greater) that any left 
shoulder disability has been aggravated 
by the service-connected left 
pectoralis scar.  If necessary, the 
examiner should attempt to reconcile 
the opinion with any other medical 
opinions of record.  The rationale for 
all opinions expressed must be 
provided.  The examiner should review 
the claims folder and should note that 
review in the examination report.
 
3.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
Veteran, issue a supplemental statement 
of the case and allow the appropriate 
time for response.  Thereafter, return 
the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
S.C. KREMBS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



